740 N.W.2d 265 (2007)
Ronald D. GERMAN, Susan L. German, Rachel L. Newman, and Patricia Lee Kiger, Plaintiffs-Appellees,
v.
Eric S. LEFORGE and Tammy D. Leforge, Defendants-Appellants, and
Chase Home Finance, f/k/a Chase Mortgage Company, Third-Party Defendant.
Docket No. 134357. COA No. 274224.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the May 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.